DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation of US Application no. 16/826,130, now US Patent no. 10,942,491 filed 20 March 2020, which is a continuation of US Application no. 15/261,914, now US Patent no. 10,613,485 filed 10 September 2016, and as a continuation of US Application no. 15/261,912, now US Patent no. 10,620,591 filed 10 September 2016, and as a continuation of US Application no. 15/261,917, now US Patent no. 10,627,783 filed 10 September 2016, and as a continuation of US Application no. 1 September 2015, now US Patent no. 10,599,101, filed 1 September 2015, which claims the benefit of domestic priority from US Provisional Application no. 62/044,974 filed 2 September 2014.  

Information Disclosure Statement
The information disclosure statements filed 24 May 2022, 26 November 2021, and 1 March 2021 (2) have been considered.

Response to Amendment
The preliminary amendment filed 2 March 2021 has been acknowledged.  Claims 21-40 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 25-27, and 31-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,942,491 in view of U.S. Patent No. 10,942,491. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘491 patent recites features that overlap the features of the present invention that render obvious the present invention.
In regard to present claims 21 and 28, claim 1 of the ‘491 patent substantially recites the invention as claimed.  In the ‘491, an electronic watch is described comprising a housing with a rear opening, a touch sensitive display at least partially within the housing, a cover for the rear opening, a band, an optical sensor positioned within the housing and configured to transmit an optical signal through the rear cover, a first electrode positioned along the rear exterior of the watch, and second electrode positioned along the rear surface of the watch.  The optical sensor is configured to measure a heart rate, and an electrocardiogram is measured using the first and second electrode.  The ‘491 and present invention differ with respect to the specific arrangement and location of the electrodes with respect to the optical sensor or on a side exterior surface.  The ‘491 is silent with respect to the arrangement and location of the first and second electrode, only that they’re both located on the rear portion of the watch.  However, in view that the electrodes of the ‘491 and present invention provide the same function and obtain the same results, the location of the electrodes is deemed non-critical and thus is considered to have been obvious to one of ordinary skill in the art based on the rearrangement of essential working elements according to routine skill and choice in design.
In regard to present claims 25, 26, and 32-34, claims 3 and 6 of the ‘491 patent provide additional details with respect to the rear cover comprising an optically transparent window.
In regard to present claim 27, the optical sensor described by the ‘491 patent is considered to necessarily include the light source and detector structure for operation.
In regard to present claim 31, claim 2 and 6 of the ‘491 patent describe the rear cover as protruding from the housing.
Claim 29 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,942,491 in view of U.S. Patent No. 10,613,485. 	In regard to claim 29, the ‘491 patent substantially recites and suggests the invention as claimed, however does not recite the features of the crown input with translational and rotational inputs.  Such structure is shown recited in combination with similar features in the ‘485 patent.  Specifically claims 1, 2, 6, 8, 9, and 17 of the ‘485 patent recite a crown module with rotational and translational input mechanisms to influence graphical output on a display.  The ‘485 also recites a touch sensor responsive to touch in order to influence graphical output on a display.  Modification of the ‘485 to include a crown input and touch sensitive display to control output of a display is considered to have been obvious to one of ordinary skill in the art at the time of the invention since it is considered to comprise a combination of known elements.

Allowable Subject Matter
Claims 35-40 are allowed.
Claims 22-24, 29, and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 21, 25-27, and 31-34 would be allowable should Applicant’s reply either comply with or specially traverse the requirements of the double patenting rejection.
The following is a statement of reasons for the indication of allowable subject matter:  the objected and allowed claims describe subject matter not adequately disclosed in the prior art.  The subject matter pertains to the location of an electrode on the side exterior of the housing, and the incorporation of the third electrode.  Accordingly, the claims are deemed allowable.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T GEDEON whose telephone number is (571)272-3447. The examiner can normally be reached M-F 8:00 am to 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        26 October 2022